

	

		II

		109th CONGRESS

		1st Session

		S. 1239

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. McCain (for himself,

			 Mr. Dorgan, and Mr. Baucus) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Indian Affairs

		

		A BILL

		To amend the Indian Health Care Improvement

		  Act to permit the Indian Health Service, an Indian tribe, a tribal

		  organization, or an urban Indian organization to pay the monthly part D premium

		  of eligible medicare beneficiaries.

	

	

		1.Short titleThis Act may be cited as the

			 American Indian Elderly and Disabled

			 Access to Health Care Act of 2005.

		2.Payment of medicare

			 monthly part D premium

			(a)In

			 generalSection 404 of the

			 Indian Health Care Improvement Act (25 U.S.C. 1644) is amended by adding at the

			 end the following new subsection:

				

					(d)Payment of

				monthly part D premium under the medicare program

						(1)Payment of

				monthly part D premiumThe

				Service, an Indian tribe, a tribal organization, or an urban Indian

				organization may use appropriated funds or funds collected pursuant to the

				authority granted in this title to pay the monthly beneficiary premium (as

				determined under section 1860D–13 of the Social Security Act (42 U.S.C.

				1395w–113) of an eligible medicare beneficiary enrolled in a prescription drug

				plan or an MA–PD plan under part D of title XVIII of such Act (42 U.S.C.

				1395w–101 et seq.).

						(2)ConsiderationsIn deciding whether to pay the premium of

				an eligible medicare beneficiary under paragraph (1), the Indian Health

				Service, Indian tribe, tribal organization, or urban Indian organization shall

				consider the cost effectiveness of paying such premium for such individual,

				taking into account—

							(A)the beneficiary’s expected drug

				utilization; and

							(B)other factors that the Service, Indian

				tribe, tribal organization, or urban Indian organization determines appropriate

				for the purpose of determining the cost effectiveness of paying such

				premium.

							(3)Eligible

				beneficiary definedThe term

				eligible medicare beneficiary means an individual who—

							(A)is an Indian;

							(B)is a part D eligible individual (as defined

				in section 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C.

				1395w–101(a)(3)(A))); and

							(C)is not a subsidy eligible individual who

				receives a full premium subsidy under 1860D–14(a)(1)(A) of such Act (42 U.S.C.

				1395w–114(a)(1)(A)).

							.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to monthly beneficiary premium payments made with

			 respect to months beginning on or after January 1, 2006.

			

